                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 STATE FARM FIRE & CASUALTY CO.                                        PLAINTIFF
 as partial subrogee of Kirk and
 Kaycee Zarske

 v.                                                CAUSE NO. 1:18CV318-LG-MTP

 RUBY CONSTRUCTION, LLC and
 JADOT CONSTRUCTION, LLC                                           DEFENDANTS


                             DEFAULT JUDGMENT

       In accordance with the Court=s Order entered herewith,

       IT IS ORDERED AND ADJUDGED that Judgment is rendered in favor of

Plaintiff State Farm Fire and Casualty Company as partial subrogee of Kirk and

Kaycee Zarske and against Defendant Jadot Construction, LLC, pursuant to Fed. R.

Civ. P. 55(b)(2).

       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff shall

recover from Defendant Jadot Construction, LLC, the amount of $100,989.78 plus

costs, and post-judgment interest at the currently prescribed federal rate from this

date until paid in full.

       SO ORDERED AND ADJUDGED this the 16th day of October, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
